                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

KEVIN JEROME JONES,                              )
     # 1169005,                                  )
            Plaintiff,                           )
vs.                                              )   No. 3:20-CV-3757-D
                                                 )
DIRECTOR, TDCJ-CID, et al.,                      )
          Defendants.                            )

                                             ORDER

       After reviewing all relevant matters of record in this case, including the findings, conclu-

sions, and recommendation of the United States Magistrate Judge, in accordance with 28 U.S.C. §

636(b)(1), the undersigned district judge is of the opinion that the findings and conclusions of the

magistrate judge are correct, and they are adopted as the findings and conclusions of the court.

       For the reasons stated in the findings, conclusions, and recommendation of the United States

Magistrate Judge, this action is summarily dismissed as barred by 28 U.S.C. § 1915(g).

       Plaintiff’s application to proceed in forma pauperis, filed April 27, 2021, is denied.

       SO ORDERED.

       May 27, 2021.


                                              _________________________________
                                              SIDNEY A. FITZWATER
                                              SENIOR JUDGE
